  Case: 2:21-cv-02187-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 1 of 10 PAGEID #: 1




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 CHRISTOPHER HANEY                                )   CASE NO.
 117 Highland Avenue                              )
 Cambridge, Ohio 42725                            )   JUDGE
                                                  )
 on behalf of himself and all others similarly    )
 situated,                                        )   PLAINTIFF’S COMPLAINT
                                                  )
            Plaintiff,                            )   (Jury Demand Endorsed Herein)
                                                  )
            vs.                                   )
                                                  )
 TELLING INDUSTRIES, LLC                          )
 c/o Statutory Agent CT Corporation               )
 440 Easton Commons Way, Suite 125                )
 Columbus, Ohio 43219                             )
                                                  )
            Defendant.                            )
                                                  )

       Now comes Plaintiff Christopher Haney, by and through undersigned counsel, and for his

Complaint against Telling Industries, LLC (“Defendant”), states and alleges the following:

                                         INTRODUCTION

       1.         This is a “collective action” instituted by Plaintiff as a result of Defendant’s

practices and policies of not paying its non-exempt employees, including Plaintiff and other

similarly situated employees, for all hours worked, including overtime compensation in violation

of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as a “class action”

pursuant to Fed. R. Civ. P. 23 to remedy violations of the Ohio Minimum Fair Wage Standards

Act (“OMFWSA”), R.C. § 4111.03.

                                  JURISDICTION AND VENUE

       2.         The Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).
  Case: 2:21-cv-02187-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 2 of 10 PAGEID #: 2




       3.      The Court has supplemental jurisdiction over Plaintiff’s OMFWSA claims pursuant

to 28 U.S.C. § 1367 because the claims are so related to the FLSA claims as to form part of the

same case or controversy.

       4.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant conducts

business throughout this District and Division and because a substantial part of the events and

omissions giving rise to the claims occurred in this District and Division.

                                            PARTIES

       5.      At all times relevant herein, Plaintiff was a citizen of the United States and a

resident of Guernsey County, Ohio.

       6.      At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e) and R.C. § 4111.03(D)(3).

       7.      At all times relevant herein, Defendant was a foreign limited liability company,

organized and existing under the laws of the State of Nevada, licensed to conduct business in the

State of Ohio, with a manufacturing location at 2105 Larrick Road, Cambridge, Ohio 43725.

       8.      At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(d) and R.C. § 4111.03(D)(2).

       9.      At times relevant herein, Defendant was an enterprise within the meaning of 29

U.S.C. § 203(r).

       10.     At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       11.     At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. §§ 206-207.




                                                 2
  Case: 2:21-cv-02187-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 3 of 10 PAGEID #: 3




       12.     Written consents to join this action as to Count One, as and when executed by other

individual plaintiffs, will be filed pursuant to 29 U.S.C. § 216(b).

                                  FACTUAL ALLEGATIONS

       13.     Defendant manufactures and ships metal framing products.

       14.     Defendant employed Plaintiff as a manufacturing employee between December

2016 and October 2020.

       15.     Specifically, Plaintiff worked as a Line Operator.

       16.     Other similarly situated employees were employed as manufacturing employees.

       17.     Plaintiff and other similarly situated manufacturing employees worked at

Defendant’s Cambridge, Ohio facility.

       18.     Defendant classified Plaintiff and other similarly situated manufacturing employees

as non-exempt employees.

       19.     Defendant paid Plaintiff and other similarly situated manufacturing employees an

hourly wage.

       20.     Plaintiff and other similarly situated manufacturing employees frequently worked

over 40 hours per week.

       21.     Plaintiff worked on average between 40 and 43 hours per week.

                             (Failure to Pay for All Hours Worked)

       22.     Plaintiff and other similarly situated manufacturing employees were only paid for

work performed between their scheduled start and stop times, and were not paid for the following

work performed before and after their scheduled start and stop times: a) changing into and out of

their personal protective equipment, including but not limited to arm sleeves, a helmet, gloves,

steel toe boots, ear plugs and/or safety glasses; b) getting tools and equipment that were necessary



                                                  3
  Case: 2:21-cv-02187-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 4 of 10 PAGEID #: 4




to perform their manufacturing work such as ink cartridges and paint; c) walking to their assigned

area of the manufacturing floor; and/or d) performing their production work.

        23.     Plaintiff and other similarly situated manufacturing employees obtained their

personal protective equipment, tools and equipment from vending machines located on the

manufacturing floor.

        24.     Defendant prohibited Plaintiff and other similarly situated manufacturing

employees from taking their personal protective equipment, tools and equipment home with them

at the end of their shifts.

        25.     The time Plaintiff and other similarly situated manufacturing employees spent a)

changing into and out of their personal protective equipment, including but not limited to arm

sleeves, a helmet, gloves, steel toe boots, ear plugs and/or safety glasses; b) getting tools and

equipment that were necessary to perform their manufacturing work such as ink cartridges and

paint; c) walking to their assigned area of the manufacturing floor; and/or d) performing their

production work was an integral and indispensable part of their principal activities, was required

by Defendant, and was performed for Defendant’s benefit.

        26.     Changing into and out of their personal protective equipment, including but not

limited to arm sleeves, a helmet, gloves, steel toe boots, ear plugs and/or safety glasses; b) getting

tools and equipment that were necessary to perform their manufacturing work such as ink

cartridges and paint; c) walking to their assigned area of the manufacturing floor; and/or d)

performing their production work are intrinsic elements of their principal activities and ones with

which Plaintiff and other similarly situated manufacturing employees cannot dispense if they are

to perform their principal activities.

       27.      The time Plaintiff and other similarly situated manufacturing employees spent



                                                  4
  Case: 2:21-cv-02187-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 5 of 10 PAGEID #: 5




donning their personal protective equipment was not only an integral and indispensable part of

their principal activities, but it was also required by Defendant, the Occupational Safety and Health

Administration, and was performed for Defendant’s benefit in that it helped keep the production

floor safe and helped promote a more safe and efficient production process.

       28.     Plaintiff and other similarly situated manufacturing employees were not paid for

time spent a) changing into and out of their personal protective equipment, including but not

limited to arm sleeves, a helmet, gloves, steel toe boots, ear plugs and/or safety glasses; b) getting

tools and equipment that were necessary to perform their manufacturing work such as ink

cartridges and paint; c) walking to their assigned area of the manufacturing floor; and/or d)

performing their production work.

       29.     The amount of time Plaintiff and other similarly situated manufacturing employees

spent on this required and unpaid work amounted to approximately 15 to 20 minutes per day.

       30.     As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated manufacturing employees were not compensated for all of the time they worked, including

all of the overtime hours they worked over 40 each workweek.

                               (Failure to Keep Accurate Records)

       31.     Defendant failed to make, keep and preserve accurate records of the unpaid

overtime worked by Plaintiff and other similarly situated manufacturing employees.

                            (Defendant Willfully Violated the FLSA)

       32.     Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.




                                                  5
  Case: 2:21-cv-02187-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 6 of 10 PAGEID #: 6




                          COLLECTIVE ACTION ALLEGATIONS

       33.     Plaintiff brings Count One of this action on his own behalf pursuant to 29 U.S.C. §

216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendant’s unlawful conduct.

       34.     The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff himself is a

member, is composed of and defined as follows:

             All former and current non-exempt manufacturing employees of Telling
             Industries, LLC between April 30, 2018 and the present.

       35.     Plaintiff is unable to state at this time the exact size of the potential class, but upon

information and belief, avers that it consists of at least several hundred persons.

       36.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C. §

216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their claims for unpaid wages and damages.               Plaintiff is

representative of those other employees and are acting on behalf of their interests as well as his

own in bringing this action.

       37.     These similarly situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action and allowed to opt in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.

                               CLASS ACTION ALLEGATIONS

       38.     Plaintiff brings Count Two of this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)

                                                  6
  Case: 2:21-cv-02187-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 7 of 10 PAGEID #: 7




on behalf of himself and all other members of the class (“the Ohio Class”) defined as:

              All former and current non-exempt manufacturing employees of Telling
              Industries, LLC between April 30, 2018 and the present.

        39.      The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state at this time the exact size of the potential Ohio Class, but upon

information and belief, avers that it consists of at least several hundred persons.

        40.      There are questions of law or fact common to the Ohio Class, including but not

limited to the following:

              (a) whether Defendant failed to pay overtime compensation to its
                  manufacturing employees for hours worked in excess of 40 each
                  workweek; and

              (b) what amount of monetary relief will compensate Plaintiff and other
                  members of the class for Defendant’s violation of R.C. § 4111.03
                  and § 4111.10.

        41.      The claims of the named Plaintiff are typical of the claims of other members of the

Ohio Class. Named Plaintiff’s claims arise out of the same uniform course of conduct by

Defendant, and are based on the same legal theories, as the claims of the other Ohio Class

members.

        42.      Named Plaintiff will fairly and adequately protect the interests of the Ohio Class.

His interests are not antagonistic to, but rather are in unison with, the interests of the other Ohio

Class members. The named Plaintiff’s counsel has broad experience in handling class action

wage-and-hour litigation, and is fully qualified to prosecute the claims of the Ohio Class in this

case.

        43.      The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine




                                                  7
  Case: 2:21-cv-02187-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 8 of 10 PAGEID #: 8




Defendant’s liability to the Ohio Class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

          44.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.      Requiring Ohio Class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs, attorneys’

fees, and demands on court resources. Many Ohio Class members’ claims are sufficiently small

that they would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.

                                        COUNT ONE
                             (Fair Labor Standards Act Violations)

          45.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          46.   Defendant’s practice and policy of not paying Plaintiff and other similarly situated

manufacturing employees for all time worked and overtime compensation at a rate of one and one-

half times their regular rate of pay for all of the hours they worked over 40 each workweek violated

the FLSA, 29 U.S.C. § 207.

          47.   By engaging in the above-described practices and policies, Defendant willfully,

knowingly and/or recklessly violated the provisions of the FLSA.

          48.   As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated employees have been damaged in that they have not received wages due to them pursuant

to the FLSA.




                                                  8
  Case: 2:21-cv-02187-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 9 of 10 PAGEID #: 9




                                           COUNT TWO
                            (Violations of Ohio Revised Code § 4111.03)

          49.     Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          50.     Defendant’s practice and policy of not paying Plaintiff and other similarly situated

manufacturing employees for all time worked and overtime compensation at a rate of one and one-

half times their regular rate of pay for all of the hours they worked over 40 each workweek violated

the OMFWSA, R.C. § 4111.03.

          51.     As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated manufacturing employees have been damaged in that they have not received wages due

to them pursuant to the OMFWSA.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:

          A.      Issue an order permitting this litigation to proceed as a collective action and

certifying the class pursuant to Fed. R. Civ. R. 23(a) and (b)(3);

          B.      Order prompt notice, pursuant to 29 U.S.C. § 216(b), to all class members that this

litigation is pending and that they have the right to “opt in” to this litigation;

          C.      Award Plaintiff and the classes he represents actual damages for unpaid wages;

          D.      Award Plaintiff and the classes he represents liquidated damages equal in amount

to the unpaid wages found due to Plaintiff and the class;

          E.      Award Plaintiff and the classes he represents pre- and post-judgment interest at the

statutory rate;

          F.      Award Plaintiff and the classes he represents attorneys’ fees, costs, and

                                                   9
Case: 2:21-cv-02187-ALM-KAJ Doc #: 1 Filed: 04/30/21 Page: 10 of 10 PAGEID #: 10




disbursements; and

       G.     Award Plaintiff and the classes he represents further and additional relief as this

Court deems just and proper.



                                                     Respectfully submitted,

                                                     /s/ Lori M. Griffin
                                                     Lori M. Griffin (0085241)
                                                     Anthony J. Lazzaro (0077962
                                                     Chastity L. Christy (0076977)
                                                     The Lazzaro Law Firm, LLC
                                                     The Heritage Bldg., Suite 250
                                                     34555 Chagrin Boulevard
                                                     Moreland Hills, Ohio 44022
                                                     Phone: 216-696-5000
                                                     Facsimile: 216-696-7005
                                                     lori@lazzarolawfirm.com
                                                     chastity@lazzarolawfirm.com
                                                     anthony@lazzarolawfirm.com
                                                     Attorneys for Plaintiff


                                        JURY DEMAND

                 Plaintiff hereby demands a trial by jury on all issues so triable.

                                                     /s/ Lori M. Griffin
                                                     One of the Attorneys for Plaintiff




                                                10
